DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARTHA M. MURPHY,
                            Appellant,

                                    v.

                       RAYMOND T. MURPHY,
                            Appellee.

                              No. 4D19-172

                          [February 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Kathleen     Kroll,    Judge;    L.T.    Case     No.
502016DR010746XXXXNB.

  Troy William Klein, West Palm Beach, for appellant.

  Ronald K. Lantz, North Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER and FORST, JJ., and GILLESPIE, KENNETH, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.